Citation Nr: 1434341	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  11-22 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder.

2.  Entitlement to service connection for a left shoulder disorder.

3.  Entitlement to service connection for a right elbow disorder, to include secondary to a right shoulder disorder.

4.  Entitlement to service connection for a left elbow disorder, to include secondary to a left shoulder disorder.

5.  Entitlement to service connection for a right hand disorder, to include secondary to a right shoulder disorder.

6.  Entitlement to service connection for a left hand disorder, to include secondary to a left shoulder disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from October 1980 to August 2002. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The issues listed on the title page were developed and adjudicated by the RO as service connection for (1) a right and left elbow condition; (2) a right and left hand condition, and (3) a right and left shoulder condition.  The Board has recharacterized these issues by listing each joint as a separate claim.  This is felt to best reflect the Veteran's contentions and because of the potentially distinct consideration needed for full resolution of each claimed joint.  

The Veteran requested a hearing before the Board.  This hearing was scheduled for November 2011, and he was sent advanced notice of the hearing at his latest address of record in October 2011.  He did not appear at the scheduled hearing and did not request a postponement.  Accordingly, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2013).  

In May 2009, the Veteran submitted two claims:  (1) service connection for allergies, and (2) an increased rating for chronic sinusitis.  The RO issued a rating decision in September 2012 denying an increased rating for allergic rhinitis.  It is not entirely clear that this rating decision adequately addresses the scope of the claim submitted in September 2012.   However, the Board has no jurisdictional authority to act on the May 2009 claim or September 2012 rating decision at present.  Accordingly, the matter is referred to the agency of original jurisdiction (AOJ) for appropriate action. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran when further action is required.


REMAND

The issues on appeal must be remanded for the following action.

A.  Missing Records

The claims file currently includes VA treatment records through June 2012 and treatment records from various private (non-VA) providers.  The available treatment records indicate that the Veteran has continued to undergo relevant VA and private treatment for the claimed disabilities.  Accordingly, updated VA treatment records should be obtained.  Likewise, the Veteran should be given the opportunity to obtain any further private treatment records for review or request VA to obtain them on his behalf.  

B.  VA Examinations

The Veteran contends that he fractured his knuckles as an amateur boxer during service.  He also maintains that the wear and tear on his hands, elbows, and shoulders resulted in the current problems in those joints.  Consistent with his testimony, the service treatment records (STRs) show considerable treatment for various joints throughout his nearly 22 years of service.  The available post-service records likewise indicate ongoing complaints in these joints.  

In light of this evidentiary background, the Board finds that a VA examination is necessary to resolve the complex medical questions presented by the claims.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter requesting that he provide the names, addresses, and approximate dates of treatment for all private (non-VA) health care providers who may have additional records pertinent to the remanded claims.   The letter should request that he complete an Authorization and Consent to Release Information (Release) for all identified records.  

Also notify the Veteran that he may submit written statements from himself and/or from other people who have first-hand knowledge describing the history of his in-service and/or post-service symptoms.  

The Veteran should be provided an appropriate amount of time to submit this evidence.

2.  Associate, physically or electronically, all pertinent, outstanding private records with the claims folder.  All efforts under this paragraph must include an initial request and, if the records are not received, at least one follow-up request (unless a response to the initial request makes clear that the records sought do not exist or that a follow-up request for the records would be futile).  

If the Veteran does not provide any necessary Release, request that he obtain the records and provide them to VA.  

3.  Obtain all of the Veteran's VA treatment records not already associated with the claims file.  Then, continue associating VA treatment records to the claims file on an ongoing basis until the case is recertified to the Board.  

4.  All attempts to fulfill the preliminary development specified in paragraphs 1-3 above must be documented in the claims file.  

If, after making all reasonably attempts (as specified) to obtain these records it is determined that the records sought do not exist or that further efforts to obtain those records would be futile, the AOJ should send notice to the Veteran, as directed by 38 C.F.R. § 3.159(e)(1), identifying: (i) the identity of the records VA was unable to obtain; 
(ii) an explanation of the efforts VA made to obtain the records; 
(iii) a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the Veteran submits the records VA was unable to obtain; and 
(iv) a notice that the Veteran is ultimately responsible for providing the evidence. 

The Veteran must be also notified that he is always allowed to provide such records himself, notwithstanding VA's inability to obtain the records.  

5.  After completing all development set forth in paragraphs 1-4 above, arrange for the Veteran to undergo a VA examination.  

Accordingly, the examiner is asked to review the entire record.  Based on this review, the examiner is asked to address each of the following questions (a) to (f):  

(a)  Provide a current diagnosis for any and all disorders found extant in the (1) right shoulder, (2) left shoulder, (3) right elbow, (4) left elbow, (5) right hand, and (6) left hand.  

(b)  For each diagnosed disorder, was the disorder established as chronic during the Veteran's active duty service?  In other words, is there a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at any point in time during service?  In responding to this inquiry, the examiner must acknowledge and discuss the Veteran's competent report as to the onset of his symptoms.

(c)  If not established as chronic during service, is it at least as likely as not that there is a recurrence of symptoms after discharge consistent with that condition's current manifestation?  In responding to this inquiry, the examiner must acknowledge and discuss the Veteran's competent report as to the onset of his symptoms.

(d)  For any current disorder not established as chronic during service or continuous after service (pursuant to questions (b) and (c), is it at least as likely as not that the disorder had its onset directly during service or is otherwise causally related to any event or circumstance of the Veteran's active service?

In answering questions (a)-(d), the examiner is asked to take as true that the Veteran was a boxer throughout most of his service.  

(e) Notwithstanding the answer to questions (b)-(d), is it at least as likely as not that a current elbow and/or hand disorder is proximately due to, the result of, or caused by a shoulder condition?

(f) Notwithstanding the answer to questions (c)-(e), is it at least as likely as not that a current elbow and/or hand disorder has been aggravated (made permanently worse or increased in severity) by a shoulder condition?  If yes, was that increase in severity due to the natural progress of the disease?

In answering all questions (a) to (f), please, please address whether there is any *medical* reason to believe that the Veteran's recollection of his symptoms during and after service may be inaccurate.  

Also, in answering all questions, please articulate the medical reasons underpinning your conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how those facts and information justify your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

6.  After completing all actions set forth in paragraphs 1-5, plus any further action needed as a consequence of the development completed in paragraphs 1-5 above, readjudicate the remanded claims with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative, if any, an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran should be afforded the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

